Albany Atlanta Brussels Denver Los Angeles THOMAS WARDELL (404) 527-4990 www.mckennalong.com New York Philadelphia San Diego San Francisco Washington, DC EMAIL ADDRESS twardell@mckennalong.com September 17, 2012 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C.20549 Attention:Ms. Pamela Long Re: Nova Lifestyle, Inc. Registration Statement on Form S-1 Filed March 30, 2012 File No. 333-180496 Post-Effective Amendment No. 1 to Form S-1 Filed March 30, 2012 File No. 333-177353 SEC Comment Letter Dated April 17, 2012 Ladies and Gentlemen: On behalf of our client, Nova Lifestyle, Inc. (the “Company”), we are responding to the letter to the Company dated April 17, 2012 (the “Comment Letter”) from Pamela Long, Assistant Director, Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”). Set forth below are the responses to the comments of the Commission staff (the “Staff”).For ease of reference, each comment contained in the Comment Letter appears directly above the corresponding response. Selling Shareholders, pages 59 and 60 Comment 1. We note items in the recent press suggesting that MD Witter Investments LLC, Witter Global Opportunity Fund and New York Global Group appear to be acting together to invest in Chinese companies. Please disclose the extent to which these entities have or share dispositive and/or voting control over any of the shares registered for resale. We note that Witter Global Opportunities, Ltd. is listed as a selling shareholder in the Post Effective Amendment Number 1 to Form S-1 (333-177353) filed on March 30, 2012. Please also confirm to us that the selling shareholder table in both registration statements identifies all of the persons or entities that have or share dispositive and/or voting control over any shares registered for resale. We may have additional comments after our review of your response. United States Securities and Exchange Commission Page 2 Response: The Company has been informed that Witter Global Opportunities, Ltd., which is listed as a selling shareholder in the Company’s Post-Effective Amendment to Registration Statement on Form S-1 (File No. 333-177353), and its affiliates are in the process of restructuring its holdings with respect to the Company’s shares.As a result, we are unable to state at this time who has or shares dispositive and/or voting control over the shares issued to Witter Global Opportunities, Ltd. and registered for resale. To enable the Company to address the above Staff comment, shareholders received a questionnaire to confirm who has dispositive and/or voting control over the shares registered for resale.With respect to the shareholders listed on Exhibit A hereto, the Company has been able to confirm, on the basis of shareholder responses to the above referenced questionnaires, that the selling shareholder table in both registration statements referenced above identifies all of the persons or entities that have or share dispositive and/or voting control over any shares registered for resale. With respect to the shareholders listed on Exhibit B hereto, such shareholders have not yet returned completed questionnaires to the Company.As a result, the only information available to the Company with respect to the dispositive and/or voting control over any shares issued to such shareholders is the information given to the Company in the Purchaser Questionnaires at the time of their initial investment.These shareholders represented to the Company in the Purchaser Questionnaires and in the Subscription Agreements delivered to the Company in connection with the issuance that such shareholders were acquiring the shares for their own account and not for the account of any other person; however, no information other than that representation was provided with respect to dispositive and/or voting control over the shares.Accordingly, with respect to the shareholders listed on Exhibit B, the company cannot confirm that the selling shareholder tables in the registration statements identifies all of the persons or entities that have or share dispositive and/or voting control over the shares registered for resale by each such shareholder. * United States Securities and Exchange Commission Page 3 Should you have further comments or require further information, or if any questions should arise in connection with this submission, please call me at (404) 527-4990. Very truly yours, /s/ Thomas Wardell Thomas Wardell TW:dse cc:Thanh H. Lam United States Securities and Exchange Commission Page 4 EXHIBIT A Questionnaires Returned S-1 Registration No. 333-180496 Chen, Michael Chen, Wu Chen, Yanna Liang, Jinquan O’Hagan, John Arthur O’Hagan, Mark Anthony Tong, Chan Wing Yang, Yang Yang, Yu Ye, HuiYing Zhang, Baozhu Zhang, CiCi Yun S-1Registration No. 333-177353 Abbatiello, Deborah Bry, William E. and Barbara J. Burlington Associates Limited Chan, Jenny Lien Yip Chan, Kon Keung Chan, Tommy Chen, Lei Cheng, Man Piu Francis Finn, Daniel Flood, Kevin and Regina Global Investment Alliance Inc. Grunewald, Markus United States Securities and Exchange Commission Page 5 Jiang, Jessica Fumei Law, Hoi Yat Lee, Jack Li, Zhi Ying Liang, Guo Hong Liu, Qian Lo, Chi Nam Benedict Ma, Li Mai, Run Ping Moitoza, Fatima Pau, Chak Man Pro Management Consulting, Inc. Sung, Ming-Hsuan Tao, Chang-Hwa Viviani, Albert Wolfington, J Eustace III Wong, Kai Man Raymond Wong, Yat Wing Wong, Yuen Han Michelle Wu, Feizhen Xu, Kean Yang, Yu Ye, Hui Ying Ye, Zhi Hao Yip, Andy Yip, Cindy T. Yu, Sin Chai Zhang, Baozhu United States Securities and Exchange Commission Page 6 EXHIBIT B No Questionnaires Returned S-1 Registration No. 333-180496 Christian, Giordano Cottam, John Gibbs, David E., Jr. iNet Global AG Lau, Kit Li, Kin Ming Ramage, Scott Roberts, Brent Simpson, Charles H. Snaith, Roger Radnor Research & Trading Company* * Radnor Research & Trading Company, a registered broker-dealer and FINRA member firm that received its warrants as compensation for placement agent services S-1Registration No. 333-177353 Colleran, John Cottam, John Defilippo, Daniel Defilippo, Rosina Ekanem, David Finn, Thomas and Maureen Fortino, Terrance Georgaroudis, Emmanuel Ghitis, Mark Ji, Lianfang Kaziev, Eduard Kelly, Michael United States Securities and Exchange Commission Page 7 Keung, Shu Lee Klatsky, Michael Martin Angus Ranch Palmero, Herman and Nancy Ramage, Scott Rhodes, Nicholas Snaith, Roger Trewick, Gentel Wilson, Denis Witter Global Opportunities, Ltd.** Harris, Talman*** Scholander, William*** Simpson, Charles Morgan*** ** See response above with respect to Witter Global Opportunities, Ltd. *** As noted in the Registration Statement, each of Talman Harris, William Scholander and Charles Morgan Simpson are registered representative of Radnor Research & Trading Company, a registered broker-dealer and FINRA member firm, from whom they received their warrants as compensation for placement agent services
